DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4, 6 – 11, 13 – 16, 18 of U.S. Patent No. 10,122,308. Although the claims at issue are not identical, they are not patentably distinct from each other because both the Patent and the Present Application .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eaton et al (US 2011/0175372).
Eaton et al discloses, regarding,
Claims 1, 10, 16, an apparatus/generator set comprising: circuitry configured to: operate an engine of a generator set at a first speed to provide an output electrical power to a load (see abstract); record a load response history comprising changes in a parameter of the output electrical power provided by a generator over a plurality of changes in a demand of the load (see Fig. 4; element 110; paragraphs 0029; 0037), wherein the parameter includes at least one of a magnitude of a voltage decrease [when output voltage is less than a nominal voltage; paragraph 0039), a current of the output electrical power (paragraph 0022), or a frequency of the output electrical power (paragraph 0027); and determine whether to adjust a speed of the engine (paragraph 0039) in response to the load response history (paragraphs 0029, 0030, 0036, 0037).

The method is disclosed mutatis mutandis.
Claim 2, the changes in the demand of the load are in response to an air conditioner compressor motor starting (paragraphs 0026, 0030).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 9, 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eaton et al in view of Desai et al (US 2010/0241283).
Eaton et al discloses all of the elements above.  Eaton et al further discloses, regarding,
Claim 9, the threshold for the parameter is determined based on a pattern of historical load level (paragraph 0036).
However, Eaton et al does not disclose the elements below.
On the other hand, Desai et al discloses regarding,
Claims 3, 11, 17, compare the parameter of the output electrical power to a threshold over the plurality of changes in the demand of the load; and determine 
It would have been obvious before the time the invention was filed to design the system as disclosed by Eaton et al and to disclose the limitations pertaining to Desai et al for the purpose of reducing engine stalling in a genset.

Claim 7, 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eaton et al and Desai et al and further in view of Gomez, III, hereafter “Gomez” (US 2010/0236222).
The combined device discloses all of the limitations above.  However, the combined device does not disclose controlling the system based on ambient temperature.
On the other hand, Gomez discloses,
Regarding claims 7, 15, monitoring an ambient condition and determining whether to adjust the speed of the engine (paragraph 0028).
Regarding claim 8, that the ambient condition is an ambient temperature and changing the speed from a first to a second speed (since different ramping fuel 
It would have been obvious before the time the invention was filed to design the combined device as disclosed above and to disclose controlling an engine based on an ambient temperature for the purpose of improving the efficiency of the power system as disclosed by Gomez.


Allowable Subject Matter
Claims 4 – 6, 12 – 14, 18 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the double patenting rejection noted above.
The prior fails to disclose controlling the system based on the magnitude of the voltage with respect to the speed of the engine as specifically described in the claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

August 31, 2021